Citation Nr: 1734055	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  10-43 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for appendectomy and bowel resection scars.  

2.  Entitlement to a disability evaluation in excess of 10 percent for median neuropathy of the left upper extremity.  

3.  Entitlement to a disability evaluation in excess of 10 percent for left elbow limitation of flexion due to ankylosis and fibrosis.  

4.  Entitlement to a disability evaluation in excess of 10 percent for left elbow supination/pronation due to ankylosis and fibrosis.  

5.  Entitlement to an initial compensable disability evaluation for left elbow limitation of extension due to ankylosis and fibrosis.  

6.  Entitlement to a disability evaluation in excess of 10 percent for residuals of celiotomy, to include lysis of adhesions for small bowel obstruction.  

7.  Entitlement to service connection for a cervical spine disability.  

8.  Entitlement to a total disability evaluation for individual unemployability as due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from April 1979 to April 1982, from September 1982 to October 1984, and from September 1985 to September 1987.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The claims decided herein were remanded by the Board in September 2015 in order to obtain additional VA treatment records and to provide the Veteran with VA examinations to determine the current level of severity of his service-connected disabilities.   Updated VA treatment records were added to the record in May 2016, June 2016, and October 2016.  VA examinations relevant to the Veteran's service-connected appendectomy scars and residuals of celiotomy were obtained in May 2016.  Therefore, the Board finds that its remand orders have been substantially complied with in relation to the claims decided herein, and it may proceed to adjudicate upon the merits of these issues.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

The Board notes that its previous September 2015 decision also remanded the issue of, "Entitlement to service connection for a left lower extremity disability, to include as manifesting as muscle atrophy," for additional development.  However, in an October 2016 rating decision, the RO granted entitlement for service connection for left leg muscle atrophy.  This is considered a full grant of the benefit sought on appeal with respect to this claim, and therefore it is no longer before the Board for adjudication.  

The October 2016 rating decision also established a separate evaluation for left elbow limitation of flexion, a separate evaluation for left elbow supination/pronation, and a separate evaluation for left elbow limitation of extension.  As such, these have now been listed as separate issues in the above caption.  

The issues of entitlement to a disability evaluation in excess of 10 percent for median neuropathy of the left upper extremity; a disability evaluation in excess of 10 percent for left elbow limitation of flexion due to ankylosis and fibrosis; a disability evaluation in excess of 10 percent for left elbow supination/pronation due to ankylosis and fibrosis; an initial compensable disability evaluation for limitation of extension due to ankylosis and fibrosis; entitlement to service connection for a cervical spine disability; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's appendectomy and bowel resection scars have not been deep, have not caused limited motion, and have been only two in number throughout the appeal period.

2.  The Veteran's residuals of celiotomy are no more than moderate in nature, with no evidence of anemia or inability to gain weight.


CONCLUSIONS OF LAW

1.  The criteria for establishing an evaluation in excess of 10 percent for appendectomy and bowel resection scars have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.118, Diagnostic Codes 7801-7804 (2016).

2.  The criteria for establishing an evaluation in excess of 10 percent for residuals of celiotomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7301 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence issued in November 2009 notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained and associated with the claims file.  VA examinations in December 2009 and May 2016 are adequate for rating purposes with respect to the claims decided herein.

II.  Increased Rating Claims

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In such claims, VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016); Hart, 21 Vet. App. at 509; Hazan v. Gober, 10 Vet. App. 511, 519 (1992).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Appendectomy and Bowel Resection Scars

The Veteran seeks entitlement to a higher disability evaluation for appendectomy and bowel resection scars, which have been rated as 10 percent disabling under Diagnostic Code 7804.  

Under Diagnostic Code 7804, a 10 percent evaluation is assigned for 1 or 2 unstable or painful scars; a 20 percent evaluation is assigned for 3 or 4 unstable or painful scars; and, a 30 percent evaluation is assigned for 5 or more unstable or painful scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering over the scar.  Additionally, if one or more scars are both unstable and painful, an extra 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.  See Id., Note (2).

Other potentially applicable Diagnostic Codes include 7801 and 7802.  Under Diagnostic Code 7801, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, is deep or causes limited motion, and involves an area or areas of at least 6 square (sq.) inches (39 square cm.), but less 12 sq. inches (77 sq. cm.).  A 20 percent disability evaluation is warranted for when it involves an area or areas of at least 12 sq. inches (77 sq. cm.), but is less than 72 sq. inches (465 sq. cm.).  A 30 percent disability evaluation is warranted when it involves an area or areas at least 72 sq. inches (465 sq. cm.), but less than 144 sq. inches (929 sq. cm.).  A 40 percent evaluation is warranted when it involves an area or areas is at least 144 sq. inches (929 sq. cm.), or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2016).  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.

Under Diagnostic Code 7802, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, that are superficial and nonlinear, and involves an area or areas at least 144 sq. inches (929 sq. cm.), or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7802 (2016).  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.

Turning to the evidence of record, the Veteran was provided with a VA scars examination in December 2009, at which time he was diagnosed as having an appendectomy surgical scar to the right lower quadrant.  Subjectively, the Veteran reported that his right lower quadrant scar for appendectomy continued to be tender with flare-up pain that was moderate and occurred every day, lasting all day.  Objective examination revealed a right lower quadrant scar measuring 0.1 centimeter by 11 centimeters which was tender to touch with adherence of underlying tissue.  The texture was smooth, while the scar was stable and depressed, 0.1 centimeter throughout its entire dimension with underlying tissue loss of 0.1 centimeter throughout.  There was no inflammation, edema, or keloid formation covering the scar.  It was hypopigmented throughout its entire dimension without distortion, induration, or flexibility.  There was no limitation of motion caused by the scar.  

The Veteran was also provided with a VA stomach, duodenum, and peritoneal adhesions examination in December 2009, at which time he was diagnosed as having a surgical scar to the midline on the abdomen as a result of celiotomy and lysis of adhesions for small bowel obstruction.  Upon objective examination, there was a scar midline on the Veteran's abdomen that was 127 centimeters in size.  The scar was tender to touch with adherence to underlying tissue and 0.2 centimeters of tissue loss.  The scar was stable without inflammation, edema, or keloid formation.   The color of the scar was hyperpigmented throughout its entire dimension without distortion of the face, induration, and flexibility on the tissue motion caused by the scar.  

The Veteran was most recently provided with a VA scars/disfigurement examination in May 2016, at which time he was diagnosed as having an appendectomy scar.  Subjectively, the Veteran reported that the scar was painful; however, it was not described as unstable or with frequent loss of covering of skin over the scar.  Objective examination revealed two linear scars on the Veteran's anterior trunk, one measuring 36 centimeters and the other measuring 13 centimeters.  Significantly, neither scar resulted in limitation of function or impacted the Veteran's ability to work.

The Veteran was also provided with a VA intestinal surgery examination in May 2016, at which time the examiner reported an abdominal due to bowel restriction which measured 36 centimeters by 1 centimeter.  The examiner also noted an appendectomy scar measuring 13 centimeters by 1 centimeter.  

In short, the Veteran has two painful scars.  However, there is no evidence of 3 or 4 unstable or painful scars to warrant a higher rating under Diagnostic Code 7804.  There is no evidence of scars that are deep or scars which cause limited motion to warrant a higher rating under Diagnostic Code 7801.  Accordingly, the Board must deny an evaluation in excess of 10 percent for the Veteran's appendectomy and bowel resection scars based on the evidence of record at this time.  See 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.118, Diagnostic Codes 7801-7804.  


Residuals of Celiotomy, to include Lysis of Adhesions for Small Bowel Obstruction

The Veteran also seeks entitlement to a higher evaluation for residuals of celiotomy, to include lysis of adhesions for small bowel obstruction, which have been rated as 10 percent disabling pursuant to Diagnostic Code 7301 (Adhesions of Peritoneum).  38 C.F.R. § 4.114.

Under Diagnostic Code 7301 (Adhesions of Peritoneum), a 50 percent rating is warranted for adhesions of the peritoneum that are severe; definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  A 30 percent rating is warranted when the disability is moderately severe, with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  A 10 percent rating is warranted when the disability is moderate, with pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.  38 C.F.R. § 4.114, Diagnostic Code 7301.

Under Diagnostic Code 7328 (Resection of Small Intestine), a 60 percent rating is warranted for resection of the small intestine with marked interference with absorption and nutrition, manifested by severe impairment of health objectively supported by examination findings including material weight loss.  A 40 percent rating is warranted with definite interference with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss.  A 20 percent rating is warranted when symptomatic with diarrhea, anemia and inability to gain weight.  Note:  Where residual adhesions constitute the predominant disability, rate under Diagnostic Code 7301.  38 C.F.R. § 4.114, Diagnostic Code 7328.

The preface to 38 C.F.R. § 4.114 specifies that ratings under codes 7301 to 7309, inclusive, will not be combined with each other.  A single evaluation will be assigned under the code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

Under 38 C.F.R. § 4.112, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for 3 months or longer; the term "minor weight loss" means a weight loss of 10 to 20 percent of baseline weight, sustained 3 months or longer; the term "inability to gain weight" means a substantial weight loss with inability to regain it despite appropriate therapy; and "baseline weight" means the average weight for a two year period preceding onset of disease.  

Here, the Veteran was provided with a VA stomach, duodenum, and peritoneal adhesions examination in December 2009, at which time he was diagnosed as having a surgical scar to the midline abdomen as a result of celiotomy and lysis of adhesions for small bowel obstruction.  Subjectively, the Veteran reported flare-ups of pain due to a ruptured appendix with resultant scarring that required surgery due to complications of adhesions.  However, the Veteran did not report nausea, vomiting, hematemesis, or melena, and he did not receive current treatment for the condition.  There was no post gastrectomy syndrome with diarrhea or constipation reported, and the Veteran had peritoneal adhesions without reports of colic distention, nausea, or vomiting.  There was no reported incapacitation due to this condition.  He reported moderate abdominal pain which occurred every day and
lasted all day.  Upon objective examination, although the Veteran reported losing 40
pounds in the last year, there was no sign of anemia. There was tenderness along the scarring of the stomach.  

The Veteran was provided with a VA intestinal surgery examination in May 2016.  Subjectively, the Veteran reported rupturing his appendix in 1984 and needing surgery which left him with an open wound for approximately one week; he then had open exploratory laparotomy for bowel strangulation a few days later.  The Veteran reported chronic constipation which flared up weekly, and reported having both diarrhea and constipation since after his second open laparotomy.  Upon objective examination, the examiner indicated that the Veteran had moderate symptoms attributable to resection of large intestine, abdominal pain and/or colic pain, diarrhea, alternating diarrhea and constipation, and abdominal distension.  However, there was no evidence of weight loss or inability to gain weight attributable to intestinal surgery, interference with absorption and nutrition attributable to resection of the small intestine, requirement of an ileostomy or colostomy, or persistent intestinal fistula attributable to a surgical intestinal condition.  The examiner concluded that none of the Veteran's intestinal surgery residuals impacted his ability to work.  

Significantly, throughout the period on appeal, the Veteran's residuals of celiotomy have been described as "moderate" rather than "moderately severe" in nature.  As such, a higher rating under Diagnostic Code 7301 is not warranted.  Similarly, there is no evidence of anemia or an inability to gain weight to warrant a higher rating under Diagnostic Code 7328.  Accordingly, the Board must deny an evaluation in excess of 10 percent for the Veteran's residuals of celiotomy, to include lysis of adhesions for small bowel obstruction, based on the evidence of record at this time.  See 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.114, Diagnostic Codes 7301-7309.


ORDER

A disability evaluation in excess of 10 percent for appendectomy and bowel resection scars is denied.

A disability evaluation in excess of 10 percent for residuals of celiotomy, to include lysis of adhesions for small bowel obstruction, is denied.


REMAND

The Veteran also seeks entitlement to a disability evaluation in excess of 10 percent for median neuropathy of the left upper extremity; a disability evaluation in excess of 10 percent for left elbow limitation of flexion due to ankylosis and fibrosis; a disability evaluation in excess of 10 percent for left elbow supination/pronation due to ankylosis and fibrosis; an initial compensable disability evaluation for limitation of extension due to ankylosis and fibrosis; entitlement to service connection for a cervical spine disability; and entitlement to a TDIU.  However, the Board finds that additional development must be undertaken before these issues can be adjudicated on the merits.  

With respect to the issue of entitlement to service connection for a cervical spine disability, the Board's September 2015 Remand directed that the Veteran be provided with a VA examination to determine the likely etiology of his cervical spine disability.  Specifically, the examiner was asked to opine as to whether it was at least as likely as not (50 percent probability or greater) that any current cervical spine disability, to include cervical stenosis/spondylosis, had causal origins with any event or incident of active service, to include a 1987 traumatic impact event and notations of lift injury to the spine. 

Pursuant to the Board's September 2015 Remand, the Veteran was provided with a VA neck (cervical spine) conditions examination in May 2016, at which time he was diagnosed as having cervical strain / strain of neck muscle, which was indicated to have been first diagnosed in 1987.  In the "Medical History" section of the examination report, the examiner merely described the Veteran's current symptoms.  However, the examiner then concluded that the Veteran's cervical condition was less likely than not related to military service.  In support of this conclusion, the examiner merely indicated that, "There is lack of supporting evidence in C File and VBMS and STRS indicating complaints and treatment of the above conditions."

The Board finds the June 2016 VA neck (cervical spine) conditions examination to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Dalton v. Nicholson, 21. Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  Significantly, the Board finds that there has not been substantial compliance with its September 2015 Remand directives.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  While the June 2016 VA examination report indicated that the Veteran's cervical disability was first diagnosed in 1987, it failed to discuss the 1987 traumatic impact event and notations of lift injury to the spine (as explicitly directed in the Board's September 2015 Remand).  Moreover, while the Veteran was also diagnosed as having cervical spondylosis which affected his upper extremities during the pendency of this appeal, the May 2016 examination report made no reference to spondylosis  and did not provide any response with respect to radiculopathy, sensory examination, reflex examination, and muscle strength testing.  Accordingly, the Veteran should be afforded another VA cervical spine examination and VA peripheral nerves examination prior to adjudication.

With respect to the issues of entitlement to higher disability evaluations for median neuropathy of the left upper extremity, left elbow limitation of flexion, left elbow supination/pronation, and left elbow limitation of extension due to ankylosis and fibrosis, the Board finds that adjudication of these issues could be impacted by the development sought above for the Veteran's cervical spine disability.  Significantly, the December 2009 VA peripheral nerves examination diagnosed the Veteran as having both left median neuropathy at the elbow and cervical spondylosis which affected his upper extremities.  Although a note at the end of the examination report indicated that the plan was to obtain electromyography (EMG) of the bilateral upper extremities to determine the presence of cervical radiculopathy, it is not clear that this test was ever obtained.  VA treatment records dated as recently as 2016 list cervical spondylosis without myelopathy, spinal stenosis in cervical region, and cervical radicular syndrome of the upper limbs among the Veteran's diagnosed problems.  However, the May 2016 VA neck (cervical spine) conditions examination did not provide any response with respect to radiculopathy, sensory examination, reflex examination, and muscle strength testing.  Curiously, the May 2016 VA peripheral nerves conditions examination report evaluated the Veteran for symptomatology of his radial nerve (musculospiral nerve) and median nerve; however, the examiner diagnosed the Veteran as only having ulnar neuropathy (while no findings were provided for the ulnar nerve) and only discussed symptomatology of the ankle and foot in the "Medical History" section of the examination report.  These errors and omissions render the May 2016 VA peripheral nerves conditions examination inadequate for evaluation purposes.  See Barr, supra.  On remand, the examiners should (1) address the previous diagnosis of cervical spondylosis and provide responses with respect to any associated radiculopathy, sensory examination, reflex examination, and muscle strength testing of the upper extremities; (2) clearly indicate all diagnoses related to the Veteran's bilateral upper extremities;  and (3) specify which symptoms of the Veteran's cervical spondylosis are separate and distinct from the symptoms associated with his median neuropathy of the left upper extremity, left elbow limitation of flexion, left elbow supination/pronation, and left elbow limitation of extension due to ankylosis and fibrosis.  

Similarly, the Board finds that the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the claims being remanded herein.  As such, the TDIU claim must be remanded for contemporaneous consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a new VA cervical spine examination as well as a VA peripheral nerves examination to determine the likely nature and etiology of the his current cervical spine disorders, to include cervical stenosis/spondylosis.  Ask the examiner to review the claims file, to include the in-service and post-service medical evidence as well as the Veteran's competent lay statements as to his cervical spine symptomatology after service discharge.  

Based on review of the Veteran's claims file as well as findings derived from the examination (to include electromyography (EMG)), the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current cervical spine disorder began in service, was caused by service, or is otherwise etiologically related to his military service, to include a 1987 traumatic impact event and notations of lift injury to the spine.  A complete and thorough rationale must be provided for all opinions provided.

The examiner is also asked to explicitly address the previous diagnosis of cervical spondylosis and provide responses with respect to any associated radiculopathy, sensory examination, reflex examination, and muscle strength testing of the upper extremities, and to clearly indicate all diagnoses related to the Veteran's bilateral upper extremities.  The examiner is then asked to clearly list all of the symptoms associated with the Veteran's cervical spine disorders, to include cervical stenosis/spondylosis, and specify which symptoms of the Veteran's cervical spondylosis are separate and distinct from the symptoms associated with his median neuropathy of the left upper extremity, left elbow limitation of flexion, left elbow supination/pronation, and left elbow limitation of extension due to ankylosis and fibrosis.  

2.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


